
	
		II
		111th CONGRESS
		1st Session
		S. 165
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 7, 2009
			Mr. Kohl (for himself
			 and Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Truth in Lending Act, to
		  prevent credit card issuers from taking unfair advantage of college students
		  and their parents, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Credit Card Protection Act of
			 2009.
		2.Issuance of credit cards to certain college
			 studentsSection 127 of the
			 Truth in Lending Act (15 U.S.C. 1637) is amended by adding at the end the
			 following new subsection:
			
				(i)Provisions Applicable With Regard to the
				Issuance of Credit Cards to Full-Time, Traditional-Aged College
				Students
					(1)DefinitionsFor purposes of this section, the following
				definitions shall apply:
						(A)College student credit card account
				definedFor purposes of this
				subsection, the term college student credit card account means a
				credit card account under an open end consumer credit plan established or
				maintained for or on behalf of any college student.
						(B)College studentThe term college student means
				an individual—
							(i)who is a full-time student attending an
				institution of higher education; and
							(ii)who has not yet attained the age of
				21.
							(C)Institution of higher
				educationThe term
				institution of higher education has the same meaning as in section
				101(a) of the Higher Education Act of
				1965 (20 U.S.C. 1001(a)).
						(2)Maximum amount limitation as a percentage
				of gross incomeUnless a
				parent, legal guardian, or spouse of a college student assumes joint liability
				for debts incurred by the student in connection with a college student credit
				card account—
						(A)no creditor shall grant a college student a
				credit card account where the credit limit for that account exceeds, during a
				full calendar year, the greater of—
							(i)20 percent of the annual gross income of
				the student; or
							(ii)$500; and
							(B)no creditor shall grant a student a credit
				card account, if the credit limit for that credit card account, combined with
				the credit limits of any other credit card accounts held by the student, would
				exceed 30 percent of the annual gross income of the student in the most
				recently completed calendar year.
						(3)Parental approval required to increase
				credit lines for accounts for which parent is jointly liableNo increase may be made in the amount of
				credit authorized to be extended under a college student credit card account
				for which a parent, legal guardian, or spouse of the consumer has assumed joint
				liability for debts incurred by the consumer in connection with the account,
				before the consumer attains the age of 21, with respect to such consumer,
				unless the parent, guardian, or spouse of the consumer, as applicable, approves
				in writing, and assumes joint liability for, such increase.
					(4)Income verificationFor purposes of this subsection, a creditor
				shall require adequate proof of income, income history, and credit history,
				subject to the rules of the Board, before any college student credit card
				account may be opened by or on behalf of a student.
					(5)Prohibition on more than 1 credit card
				account for any college studentNo creditor may open a credit card account
				for, or issue any credit card to, any college student who—
						(A)has no verifiable annual gross income;
				and
						(B)already maintains a credit card account
				under an open end consumer credit plan with that creditor, or any affiliate
				thereof.
						(6)Exemption authorityThe Board may, by rule, provide for
				exemptions to the provisions of this subsection, as deemed necessary or
				appropriate by the Board, consistent with the purposes of this
				subsection.
					.
		3.Regulations requiredNot later than 180 days after the date of
			 enactment of this Act, the Board of Governors of the Federal Reserve System
			 shall issue such rules as may be necessary to carry out section 127(i) of the
			 Truth in Lending Act, as added by this Act.
		
